DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, in line 1, the word --a-- should be inserted before the claim element “medical device”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “one or more image capture devices” in line 3 of claim 12.
For the means-plus-function of “one or more image capture devices”, the P.G. Pub. Version of the specification discloses a camera in paragraph 93. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in lines 5-6, the limitation “…the at least one processor is directed to cause the system to perform operations including...” is recited.  This renders the scope of the claim to be indefinite as the claimed system comprises of a storage device and a processor, wherein it is unclear as to which element (i.e. storage device or processor, or both storage device and processor) performs the recited functions. For purposes of the examination, the processor performs the functions based on instructions stored on the storage device. 
Claims 2-3 and 5-11 are rejected based on their dependencies on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-15, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raleigh, et al., US 20120312961.

Regarding claim 1, Raleigh teaches a system for exposure controlling in medical device (see system in fig. 15H and paragraph 286), comprising: 
at least one storage device including a set of instructions (see paragraphs 324-325 for the storage medium with instructions), or the set of instructions and preset data; 
at least one processor (processor 170 of fig. 15H and paragraph 286) in communication with the at least one storage device (paragraph 325), 
wherein when executing the set of instructions, the at least one processor is directed to cause the system to perform operations  (see paragraphs 324-325 for the storage medium with instructions) including: 
obtaining one or more exposure parameters (see paragraph 289 for the radiation treatment system configuration including time, positioning, location, angle, intensity, shape, number of sub-beams, and multi-leaf collimator setting) relating to an exposure process associated with an object performed by a radiation device (see paragraph 286 for the determination of the first radiation treatment system configuration); 
obtaining object information relating to the object (see paragraph 286 for the one or more parameters of the plurality of positionings of the volume of interest (VOI)); 
determining an exposure moment based on the object information (see paragraph 286 for the configuring of the radiation treatment system based on the first radiation treatment system configuration and fig. 15H for the corresponding determination of a first imaging at time t0  (1541) for the first radiation treatment system configuration. Specifically, the configuration of the system for radiation, as described in paragraphs 99-100 and also further in paragraph 108 for the determining the beam positioning, including timing, based on the velocity and acceleration of the VOI); and 
causing the radiation device to perform the exposure process to the object based on the one or more exposure parameters and the exposure moment (see paragraph 286 for the step of administering radiation. Paragraphs 99-100 and 108 describe that the radiation beam is positioned, in a manner based on the velocity and acceleration determination of the VOI, so as to coincide with the moving VOI).
Of note, paragraph 178 indicates that the thresholding occurs for “some embodiments”. Paragraph 331 states that “The specific details of particular embodiments may be combined in any suitable manner without departing from the spirit and scope of embodiments of the invention” meaning the embodiment in fig. 15H is combinable with the thresholding into a single embodiment, which is how the document is being interpreted for the purposes of the rejection. 

Regarding claim 2, Raleigh further teaches wherein the object information includes at least one of a position of the object, a posture of the object, and a motion state of the object (see fig. 15H for the determination of the positions of the volume of interest).

Regarding claim 3, Raleigh further teaches wherein to obtain the object information relating to the object, the at least one processor (processor 170) is directed to cause the system to perform the operations including: 
obtaining image information of the object (see paragraph 286 for parameters of the plurality of positionings of the VOI), 
wherein the image information is provided by an image capture device (image source 140 provides the observations according to fig. 15H and paragraph 286); 
obtaining a first trained machine learning model (see the artificial neural network in paragraph 288); and obtaining the object information by processing the image information using the first trained machine learning model (see paragraph 288 for obtaining the positionings using the artificial neural network).

Regarding claim 8, Raleigh further teaches wherein the first trained machine learning model is a neural network (see paragraph 288).

Regarding claim 9, Raleigh teaches all the limitations of claim 2.
Raleigh further teaches wherein to determine the exposure moment based on the object information, the at least one processor is directed to cause the system to perform the operations including: determining whether the at least one of the position of the object, the posture of the object, and the motion state of the object satisfies a preset condition (paragraph 178 states that “if a positioning parameter (for example a change or rate of change in a positioning) of the VOI is estimated to be less than a threshold for a future time T1 and above a threshold for a future time T2, imaging may be avoided (reduced observations) until a future time T1, but a new timing of imaging will be required before future time T2”); and in response to a determination that the at least one of the position of the object, the posture of the object, and the motion state of the object satisfies the preset condition, determining the exposure moment (as stated in paragraph 178, the imaging is performed for the future once the positioning parameter of the volume of interest is estimated to pacify the required threshold conditions).

Regarding claim 10, Raleigh teaches all the limitations of claim 1 above. 
Raleigh further teaches wherein a determination result (estimate of paragraph 175)as to whether the at least one of the position of the object, the posture of the object, and the motion state of the object satisfies the preset condition (see paragraph 178) is obtained using a second trained machine learning model (see paragraph 175 for the step of estimating a future positioning includes a nonlinear predictor (for example artificial neural networks) based on prior one or more imaging element observations”).

Regarding claim 11, Raleigh further teaches wherein the motion state of the object includes at least one of a motion state of the object's body (see paragraph 178 for the change or rate of change in a positioning of the volume of interest) and a respiration state of the object (see paragraph 225).

Regarding claim 12, Raleigh teaches a system for exposure controlling in medical device (see system in fig. 15H and paragraph 286), comprising: one or more image capture devices configured to obtain image information of an object (image source 140 provides the observations according to fig. 15H and paragraph 286), 
wherein the image information is processed to determine object information of the object (see paragraph 286 for the one or more parameters of the plurality of positionings of the volume of interest obtained through the processing of information of the VOI. Paragraphs 99-100 and 108 further describe that a velocity and acceleration of the VOI is used in determining the position of the VOI), and the object information is processed to determine an exposure moment at which a radiation device perform an exposure process to the object  (see paragraph 286 for the configuring of the radiation treatment system based on the first radiation treatment system configuration and fig. 15H for the corresponding determination of a first imaging at time t0 for the first radiation treatment system configuration. Paragraphs 99-100 and 108 describe that the radiation beam is positioned, in a manner based on the velocity and acceleration determination of the VOI which are used to determine the location of the VOI, so as to coincide with the moving VOI).

Regarding claim 13, Raleigh teaches a method for exposure controlling in medical device implemented on a machine having one or more processors and one or more storage devices (see paragraphs 324-325 for the processor and storage medium with instructions), the method comprising: obtaining one or more exposure parameters (see paragraph 289 for the radiation treatment system configuration including time, positioning, location, angle, intensity, shape, number of sub-beams, and multi-leaf collimator setting) relating to an exposure process associated with an object performed by a radiation device(see paragraph 286 for the determination of the first radiation treatment system configuration); obtaining object information relating to the object (see paragraph 286 for the one or more parameters of the plurality of positionings of the volume of interest); determining an exposure moment based on the object information (see paragraph 286 for the configuring of the radiation treatment system based on the first radiation treatment system configuration and fig. 15H for the corresponding determination of a first imaging at time t0 for the first radiation treatment system configuration. Specifically, the configuration of the system for radiation, as described in paragraphs 99-100 and also further in paragraph 108 for the determining the beam positioning, including timing, based on the velocity and acceleration of the VOI); and causing the radiation device to perform the exposure process to the object based on the one or more exposure parameters and the exposure moment(see paragraph 286 for the step of administering radiation. Paragraphs 99-100 and 108 describe that the radiation beam is positioned, in a manner based on the velocity and acceleration determination of the VOI, so as to coincide with the moving VOI).

Regarding claim 14, Raleigh further teaches wherein the object information includes at least one of a position of the object, a posture of the object, and a motion state of the object (see fig. 15H for the determination of the positions of the volume of interest).

Regarding claim 15, Raleigh further teaches wherein the obtaining the object information relating to the object includes:
obtaining image information of the object (see paragraph 286 for parameters of the plurality of positionings of the VOI), 
wherein the image information is provided by an image capture device (image source 140 provides the observations according to fig. 15H and paragraph 286); 
obtaining a first trained machine learning model (see the artificial neural network in paragraph 288); and obtaining the object information by processing the image information using the first trained machine learning model (see paragraph 288 for obtaining the positionings using the artificial neural network).

Regarding claim 21, Raleigh further teaches wherein to determine the exposure moment based on the object information, the at least one processor is directed to cause the system to perform the operations including: determining whether the at least one of the position of the object, the posture of the object, and the motion state of the object satisfies a preset condition (paragraph 178 states that “if a positioning parameter (for example a change or rate of change in a positioning) of the VOI is estimated to be less than a threshold for a future time T1 and above a threshold for a future time T2, imaging may be avoided (reduced observations) until a future time T1, but a new timing of imaging will be required before future time T2”); and in response to a determination that the at least one of the position of the object, the posture of the object, and the motion state of the object satisfies the preset condition, determining the exposure moment (as stated in paragraph 178, the imaging is performed for the future once the positioning parameter of the volume of interest is estimated to pacify the required threshold conditions).

Regarding claim 22, Raleigh further teaches wherein a determination result (estimate of paragraph 175) as to whether the at least one of the position of the object, the posture of the object, and the motion state of the object satisfies the preset condition (see paragraph 178) is obtained using a second trained machine learning model (see paragraph 175 for the step of estimating a future positioning includes a nonlinear predictor (for example artificial neural networks) based on prior one or more imaging element observations”).

Regarding claim 23, Raleigh further teaches wherein the motion state of the object includes at least one of a motion state of the object's body (see paragraph 178 for the change or rate of change in a positioning of the volume of interest) and a respiration state of the object (see paragraph 225).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh in view of Koh US 10321728.

Regarding claim 5, Raleigh teaches all the limitations of claim 1. 
Raleigh fails to teach wherein to obtain the object information related to the object, the at least one processor is directed to cause the system to perform the operations including: determining skeleton information of the object based on the image information of the object; and determining the at least one of the position of the object, the posture of the object, and the motion state of the object based on the skeleton information.
However, Koh teaches a system designed for the extraction of full body measurements using 2D user images (see col. 2, lines 24-25) including skeleton information (see col. 4, lines 4-15) wherein to obtain the object information related to the object, the at least one processor (1840 of fig. 18) is directed to cause the system to perform the operations including: determining skeleton information of the object (col. 15, lines 62-67 and col. 16 lines 1-14 and fig. 16) based on the image information of the object (see step 104 and col. 11, lines 24-26 for the reception of the user photos); and determining the at least one of the position of the object, the posture of the object, and the motion state of the object based on the skeleton information (see col. 28, lines 16-20) for the joint position and human posture determination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Raleigh’s processor to obtain the object information related to the object including determining skeleton information of the object based on the image information of the object and determining the posture of the object, as taught Koh, as this would facilitate an improved accuracy in the extraction of skeleton information and ultimately, the body posture, see co. 2, lines 3-18 of Koh. 

Regarding claim 6, Raleigh in view of Koh teaches all the limitations of claim 5. 
Raleigh does not teach wherein the skeleton information of the object is determined using the first trained machine learning model based on the image information of the object.
However, Koh further teaches wherein the skeleton information of the object is determined using the first trained machine learning model based on the image information of the object (see col. 15, lines 64-67 and col. 16, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Raleigh’s processor to determine the skeleton information of the object using the first trained machine learning model based on the image information of the object, as taught Koh, as this would facilitate an improved accuracy in the extraction of skeleton information and ultimately, the body posture, see co. 2, lines 3-18 of Koh. 

Regarding claim 7, Raleigh in view of Koh teaches all the limitations of claim 6. 
Raleigh does not teach wherein the first trained machine learning model is provided by obtaining sample image information relating to a plurality of sample objects; obtaining mark points  and body vectors of the plurality of sample objects in the sample image information, each body vector linking two of the mark points; and obtaining the first trained machine learning model by training a preliminary model using the mark points and the vectors of the sample object. 
However, Koh further teaches wherein the first trained machine learning model is provided by obtaining sample image information relating to a plurality of sample objects(col. 13, lines 58-65 describe training the system using sample photos); obtaining mark points (see step 107 for the annotation of each body part) and body vectors of the plurality of sample objects in the sample image information, each body vector linking two of the mark points  (see fig. 16 and col. 15, lines 64-67 and col. 15 lines 1-14 for the points and lines connecting the points); and obtaining the first trained machine learning model by training a preliminary model using the mark points and the vectors of the sample object (col. 25, lines 5-14 states that “it is also possible to deploy human beings to assist the deep-learning networks in the calculation process, analogous to directed supervised learning. A human annotator may manually adjust, or edit, a result from the segmentation DLN and/or the annotation DLNs to deliver even more accurate sizing results. The “adjustment data” made by the human annotator to the segmentation and annotation maps from the deep learning networks can be used in a feedback loop back into the deep learning networks to improve the DNL models automatically over time”. The adjustment of the deep learning network (DLN) using human input forms a training of a preliminary DNL to deliver a more accurate measurement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Raleigh’s processor to train the first trained machine learning model by obtaining sample image information relating to a plurality of sample objects, obtain mark points  and body vectors of the plurality of sample objects in the sample image information, each body vector linking two of the mark points and obtain the first trained machine learning model by training a preliminary model using the mark points and the vectors of the sample object, as taught Koh, as this would facilitate an improved accuracy in the extraction of skeleton information and ultimately, the body posture, see co. 2, lines 3-18 of Koh. 

Regarding claim 17, Raleigh teaches all the limitations of claim 15.
Raleigh fails to teach wherein the obtaining the object information related to the object includes: determining skeleton information of the object based on the image information of the object; and determining the at least one of the position of the object, the posture of the object, and the motion state of the object based on the skeleton information.
However, Koh teaches wherein the obtaining the object information related to the object includes: determining skeleton information of the object (col. 15, lines 62-67 and col. 16 lines 1-14 and fig. 16) based on the image information of the object (see step 104 and col. 11, lines 24-26 for the reception of the user photos); and determining the at least one of the position of the object, the posture of the object, and the motion state of the object based on the skeleton information (see col. 28, lines 16-20) for the joint position and human posture determination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Raleigh to obtain the object information related to the object including determining skeleton information of the object based on the image information of the object and determining the posture of the object, as taught Koh, as this would facilitate an improved accuracy in the extraction of skeleton information and ultimately, the body posture, see co. 2, lines 3-18 of Koh. 

Regarding claim 18, Raleigh in view of Koh teaches all the limitations of claim 17. 
Raleigh does not teach wherein the skeleton information of the object is determined using the first trained machine learning model based on the image information of the object.
However, Koh further teaches wherein the skeleton information of the object is determined using the first trained machine learning model based on the image information of the object (see col. 15, lines 64-67 and col. 16, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Raleigh to determine the skeleton information of the object using the first trained machine learning model based on the image information of the object, as taught Koh, as this would facilitate an improved accuracy in the extraction of skeleton information and ultimately, the body posture, see co. 2, lines 3-18 of Koh. 

Regarding claim 19, Raleigh in view of Koh teaches all the limitations of claim 18. 
Raleigh does not teach wherein the first trained machine learning model is provided by obtaining sample image information relating to a plurality of sample objects; obtaining mark points  and body vectors of the plurality of sample objects in the sample image information, each body vector linking two of the mark points; and obtaining the first trained machine learning model by training a preliminary model using the mark points and the vectors of the sample object. 
However, Koh further teaches wherein the first trained machine learning model is provided by obtaining sample image information relating to a plurality of sample objects(col. 13, lines 58-65 describe training the system using sample photos); obtaining mark points (see step 107 for the annotation of each body part) and body vectors of the plurality of sample objects in the sample image information, each body vector linking two of the mark points  (see fig. 16 and col. 15, lines 64-67 and col. 15 lines 1-14 for the points and lines connecting the points); and obtaining the first trained machine learning model by training a preliminary model using the mark points and the vectors of the sample object (col. 25, lines 5-14 states that “it is also possible to deploy human beings to assist the deep-learning networks in the calculation process, analogous to directed supervised learning. A human annotator may manually adjust, or edit, a result from the segmentation DLN and/or the annotation DLNs to deliver even more accurate sizing results. The “adjustment data” made by the human annotator to the segmentation and annotation maps from the deep learning networks can be used in a feedback loop back into the deep learning networks to improve the DNL models automatically over time”. The adjustment of the deep learning network (DLN) using human input forms a training of a preliminary DNL to deliver a more accurate measurement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Raleigh to train the first trained machine learning model by obtaining sample image information relating to a plurality of sample objects, obtain mark points  and body vectors of the plurality of sample objects in the sample image information, each body vector linking two of the mark points and obtain the first trained machine learning model by training a preliminary model using the mark points and the vectors of the sample object, as taught Koh, as this would facilitate an improved accuracy in the extraction of skeleton information and ultimately, the body posture, see co. 2, lines 3-18 of Koh. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793